Citation Nr: 0910722	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for Eustachian tube 
dysfunction, previously diagnosed as otitis media.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Veteran's service connected disabilities include coronary 
artery disease and hypertension.  In his March 2007 notice of 
disagreement, the Veteran asked that his claim be expedited 
due to his "increasing cardiac condition."  As it appears 
as though the Veteran is raising a claim for an increased 
rating for his service connected coronary artery disease 
and/or hypertension, this matter is referred to the RO for 
further development, if appropriate. 

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's Eustachian tube dysfunction is manifested by 
occasional dizziness, but it has not been manifested by 
dizziness with occasional staggering.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for Eustachian 
tube dysfunction have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Codes 6200, 6204 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claim arises from a denial of entitlement to a 
compensable rating for Eustachian tube dysfunction.  

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

A letter dated in September 2006 satisfied the duty to notify 
provisions with regard to the Veteran's increased rating 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the aforementioned notice 
letter informed the Veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

A June 2008 letter informed the Veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the Board notes that the recent holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) applies to this case.  
In accordance with the directives of Vazquez, the Veteran was 
notified of the evidence and information necessary to support 
his claims for benefits in June 2008.  This letter contained 
a copy of the pertinent diagnostic criteria for rating ear 
disabilities under which he had been evaluated.  

With respect to the duty to assist, the claimant's service 
medical records and pertinent post-service medical records 
have been obtained, to the extent available.  See 38 U.S.C.A. 
§ 5103A (2002); 38 C.F.R. § 3.159 (2008).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  In this case, 
the Veteran was afforded a VA examination addressing the 
severity of his ear disability in October 2006.  There is no 
evidence within the record to suggest that the Veteran's 
disability has worsened since that time.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods have not been demonstrated, staged 
ratings are not necessary in this case.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

Service connection for otitis media was granted by a June 
1982 rating decision, and a non-compensable rating was 
assigned under Diagnostic Code 6200.  Under the current 
version of this diagnostic code, a 10 percent rating is 
warranted for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  See 38 C.F.R. § 4.87, Diagnostic 6200 
(2009).  

Diagnostic Code 6204 is utilized for rating peripheral 
vestibular disorders.  Peripheral vestibular disorders 
manifesting occasional dizziness are rated 10 percent 
disabling.  Peripheral vestibular disorders manifesting 
dizziness and occasional staggering are rated 30 percent 
disabling.  A Note to Diagnostic Code 6204 provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under Diagnostic Code 6204.  

In conjunction with the Veteran's claim, he was afforded a VA 
examination in October 2006.  At that time, it was noted that 
the Veteran had been diagnosed with otitis media since 1974.  
The Veteran described symptoms of vertigo and ear pain.  The 
vertigo was described as a spinning room.  The Veteran had 
difficulty balancing when standing up.  On examination, the 
Veteran's bilateral auricles and external ears were within 
normal limits.  The tympanic membranes were abnormal, 
bilaterally.  Mastoids were normal, bilaterally. Neither ear 
disease nor infection was noted in either ear.  Ultimately, 
the Veteran was diagnosed with bilateral retracted tympanic 
membranes.  The examiner further clarified that, although the 
Veteran was service connected for otitis media, he actually 
suffered from Eustachian tube dysfunction.  The examiner 
explained that the Veteran's bilateral retracted tympanic 
membranes, coupled with subjective ear pressure, led to the 
updated diagnosis.

Although the Veteran's VA outpatient reports and private 
medical reports were reviewed, the Board was unable to locate 
any report in which chronic suppurative otitis media, 
mastoiditis, cholesteatoma, or aural polyps were diagnosed.  
Therefore, a compensable rating pursuant to Diagnostic Code 
6200 is not warranted at this time.  

However, under Diagnostic Code 6204, the Veteran's October 
2006 VA examination noted occasional dizziness as a result of 
his service-connected disability.  As such, a 10 percent 
evaluation is warranted in this case.  A higher evaluation 
under Diagnostic Code 6204 is not warranted because, on 
examination, there was no disturbance of balance, 
bilaterally; no staggering gait, and no cerebella gait.  
Furthermore, while reporting difficulty balancing as he stood 
up, the Veteran did not report occasional staggering.  
Furthermore, the Veteran's postservice trearment record do 
not show that his Eustachian tube disability has been 
manifested by dizziness with occasional staggering.  In light 
of the foregoing, the Board concludes that the criteria for a 
rating in excess of 10 percent under Diagnostic Code 6204 are 
not met.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an evaluation of 10 percent, but not higher, 
for Eustachian tube dysfunction previously diagnosed as 
otitis media, is granted.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
whether the Veteran is precluded from gainful employment as a 
result of his service-connected disabilities.

At this time, the Veteran is service connected for coronary 
artery disease, rated at 60 percent disabling; chronic 
sinusitis with allergic rhinitis, rated at 30 percent 
disabling; lumbosacral strain with degenerative changes, 
rated at 10 percent disabling; spondylosis, and 
spondylolisthesis, rated at 10 percent disabling; 
hypertension, rated at 10 percent disabling; tinnitus, rated 
at 10 percent disabling, Eustachian tube dysfunction, rated 
at 10 percent disabling, and bilateral hearing loss, non-
compensably rated.  While a compensable rating has been 
assigned for his Eustachian tube dysfunction in this 
decision, the Veteran's combined disability rating remains 80 
percent.  See 38 C.F.R. § 4.25.  

In addition to the assignment of a compensable evaluation for 
Eustachian tube dysfunction, described in detail above, the 
Veteran's record contains VA treatment reports of recent 
inpatient care, possibly linked to his service-connected 
coronary disabilities.  The Veteran also noted, in his March 
2007 notice of disagreement, that his service-connected heart 
condition has worsened in severity.

The Board notes that the "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  Because the Veteran's service-
connected disabilities satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16(a)(2008), the Board finds that 
VA must obtain a medical opinion to determine whether it is 
at least as likely as not that his service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  Thus, the Board has no 
discretion and must remand for a VA examination to address 
this issue on appeal.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination in the appropriate specialty 
to ascertain the current nature and extent 
of coronary artery disease, chronic 
sinusitis with allergic rhinitis, 
lumbosacral strain with degenerative 
changes, spondylosis, and 
spondylolisthesis, hypertension, tinnitus, 
Eustachian tube dysfunction, and bilateral 
hearing loss.  The examiner must also 
render an opinion as to whether, without 
regard to the Veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that the 
Veteran's service-connected disabilities 
preclude him from engaging in 
substantially gainful employment.  The 
examiner must note a review of the 
Veteran's claims file.

2.  The AMC should then readjudicate the 
Veteran's claim for TDIU in light of all 
of the evidence of record on the merits.  
If the issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


